Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 3, 8-11 and 21-26 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of an electric machine comprising: a stator core defining slots have a plurality of radial positions including an inner- most position, an outer-most position, and intermediate positions therebetween; and a single-layer winding including three phases, the winding being disposed in the core such that each of the slots only contains one of the phases, at least one of the phases having first and second parallel paths each including hairpins interconnected to form a continuous circuit between a terminal and a neutral, wherein the hairpins of the first path include: a first type of hairpins (first hairpins) each having a first leg, a second leg, a crown connecting between the legs, an outwardly extending twist joined to the first leg, and an inwardly extending twist joined to the second leg, wherein the legs are spaced apart by a span of five slots, a second type of hairpins (second hairpins) each having a first leg, a second leg, a crown connecting between the legs, an inwardly extending twist joined to the first leg, and an outwardly extending twist joined to the second leg, wherein the legs are spaced apart by a span of seven slots, and a third type of hairpins [90] (third hairpins) each having first and second legs [99, 100] spaced apart by a span of six slots, wherein each of the third hairpins further includes a first inwardly extending twist [110, 120] joined to the first leg and a second inwardly extending twist joined to the second leg; wherein both of the legs of the first hairpins are disposed in the outer-most positions, both of the legs of the second hairpins are disposed in the inner-most positions, and both of the legs of the third hair pins are disposed in the intermediate positions, for each of the third hairpins, the first and second legs are disposed in different ones of the intermediate positions, both legs of the first hairpins are directly joined to corresponding one of the legs of the third hairpins, and both legs of the second hairpins are directly joined to corresponding ones of the legs of the third hairpins.
	The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 

    PNG
    media_image1.png
    312
    1181
    media_image1.png
    Greyscale

Comparing to the prior-art of the record, the most relevant prior art refs:  Kano et al (US 11245299, ‘Kano’) in view of Asao et al (US 6326715, ‘Asao’).
Kano discloses an electric machine comprising: a stator core and a single-layer winding [238] disposed in the core and having first and second parallel paths (see figs. 5-8) each including hairpins [243] interconnected to form a continuous circuit between a terminal and a neutral [N1, N2 in fig. 10] (see col. 10 lines 32+ and fig. 10), wherein the hairpins of the first path include:  first and second types of hairpins (first hairpins) each having a first leg, a second leg, a crown connecting between the legs (see fig. 7A) and twists [244a/244b and 245a/245b, fig. 7A] extending from the leg; wherein the legs are spaced apart by a span of five slots (first hairpins) and by a span of seven slots (second hairpins).


    PNG
    media_image2.png
    373
    891
    media_image2.png
    Greyscale

Asao discloses an electric machine comprising a stator, wherein the stator includes first hairpins [41]  and second hairpins [42], wherein each of first hairpins [41] having a first and second legs [41a], a crown [41c] connecting between the legs and two twists [41b], and one of the two twists is outwardly extending twist joined to the first leg, and the other twist is inwardly extending twist joined to the second leg; wherein each of second hairpins [42] having a first and second legs [42a], a crown [42c] connecting between the legs and two twists [42b]; and one of the two twists is inwardly extending twist joined to the first leg, and the other twist is an outwardly extending twist joined to the second leg.


    PNG
    media_image3.png
    671
    717
    media_image3.png
    Greyscale


Neither one of the two above prior art refs of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see the above italic bolded font) in combination with other limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834